Name: Council Regulation (EEC) No 477/84 of 21 February 1984 concerning the conclusion of the Agreement between the European Economic Community and the Government of the Democratic Republic of SÃ £o TomÃ © and Principe on fishing off the coast of SÃ £o TomÃ © and Principe
 Type: Regulation
 Subject Matter: Africa;  fisheries
 Date Published: nan

 25 . 2. 84 Official Journal of the European Communities No L 54/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 477/84 of 21 February 1984 concerning the conclusion of the Agreement between the European Economic Community and the Government of the Democratic Republic of Sao Tome and Principe on fishing off the coast of Sao Tome and Principe THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas it is in the Community's interest to approve the Agreement between the European Economic Community and the Government of the Democratic Republic of Sao Tome and Principe on fishing off the coast of Sao Tome and Principe, signed in Brussels on 1 February 1984, The Agreement between the European Economic Community and the Government of the Democratic Republic of Sao Tome and Principe on fishing off the coast of Sao Tome and Principe is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Regula ­ tion . Article 2 The President of the Council shall give the notifica ­ tion provided for in Article 1 3 of the Agreement (3). Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 February 1984. For the Council The President C. CHEYSSON (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Com ­ munities by the General Secretariat of the Council . (') OJ No C 281 , 18 . 10 . 1983 , p . 5. (2) OJ No C 342, 19 . 12. 1983, p . 117.